Dissenting Opinion
DeBruler, J.
I would apply TR. 53.1 in this case wherein the issuance of a writ of habeas corpus has been delayed beyond the time limited by statute and TR. 53.1 for issuing *336such writs. Trial Rule 53.1 in no case supplants or takes away the right of a party before the trial court to seek a mandate requiring a trial judge to rule on a motion or petition. In the ordinary case, where a judge has delayed a ruling beyond the time required by our rule, a party has the option of invoking TR. 53.1 or in the alternative seeking a mandate to require the trial court to rule. Where as here, a statute requires a judge to act within a shorter period of time than that specified in TR. 53.1, then mandate would clearly lie immediately upon the expiration of such shorter period. And thereafter upon expiration of the longer period specified in TR. 53.1 both remedies would exist at the option of the party deeming himself aggrieved by the delay.
I do not agree with the majority that the legal effect of applying TR. 53.1 to this situation, where in fact a delay for more than thirty days has occurred, would be to extend the time for issuing such writs in future cases to thirty days. The only legal effect of the rule’s application would be to add the remedy afforded by that rule to any existing remedies.
Prentice, J., concurs.
Note.—Reported in 295 N. E. 2d 619.